IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30358
                         Summary Calendar



DIANNA DENISON WARNER,

                                         Plaintiff-Appellee,

versus

DBI/SALA; ET AL,

                                         Defendants,

MARCIA RICHMOND JOHNSON,
on behalf of Courtney Alexis Richmond,
natural tutrix,

                                         Movant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1366
                       --------------------
                          October 15, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Marcia Richmond Johnson appeals the district court’s denial

of her motion seeking intervention as of right or, alternatively,

permissive intervention in accordance with FED. R. CIV. P. 24.

This court must determine the basis of its jurisdiction on its


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30358
                                -2-

own motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   We have jurisdiction to entertain this appeal to the

extent that Johnson is challenging the district court’s denial of

her motion seeking intervention as of right.   Edwards v. City of

Houston, 78 F.3d 983, 992 (5th Cir. 1996) (en banc).    However, to

the extent that Johnson is challenging the district court’s

denial of her motion seeking permissive intervention, we have

jurisdiction over this appeal only if we determine that the

district court abused its vast discretion in denying the motion.

Id.

      Johnson has not shown that the district court erred in

denying her motion to the extent that she sought intervention as

of right, as she has not shown that the ultimate disposition of

the underlying suit that was instituted by Dianna Warner could

impair or affect her ability to protect her interests.     See Doe

v. Glickman, 256 F.3d 371, 375-81 (5th Cir. 2001).   Accordingly,

the judgment of the district court is AFFIRMED to the extent that

it denied Johnson’s motion seeking intervention as of right.

      Johnson has likewise not shown that the district court

abused its discretion by denying her motion seeking permissive

intervention on the basis that her presence in the underlying

suit could prejudice Dianna Warner.   See Ingebretsen v. Jackson

Pub. Sch. Dist., 88 F.3d 274, 281 (5th Cir. 1996).     Consequently,

to the extent that Johnson seeks to appeal the district court’s
                          No. 02-30358
                               -3-

denial of her motion seeking permissive intervention, her appeal

is DISMISSED.

     JUDGMENT OF DISTRICT COURT AFFIRMED IN PART AND APPEAL

DISMISSED IN PART.